            Case 2:21-cv-01079-BMS Document 1 Filed 03/05/21 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                )
 ROBERT JOHN DURKIN and         )
 TARA MARIE DURKIN,             )                                 Civil Action No.
                                )
     Plaintiff,                 )
                                )
 v.                             )
                                )
 TRANS UNION, LLC, EXPERIAN     )
 INFORMATION SOLUTIONS, INC.,   )
 EQUIFAX INFORMATION SERVICES, )
 LLC and WELLS FARGO BANK, N.A. )
                                )
     Defendants.                )
                                )

                                         U   COMPLAINT

                               U   PRELIMINARY STATEMENT

       This is an action for damages brought by individual consumers, Robert John Durkin and

Tara Marie Durkin, against Trans Union, LLC (“TransUnion”), Experian Information Solutions,

Inc. (“Experian”), Equifax Information Services, LLC (“Equifax”) and Wells Fargo Bank, N.A.

(“Wells Fargo”), for violations of the Fair Credit Reporting Act (hereafter the “FCRA”), 15 U.S.C.

§§ 1681, et seq.

                                              U   THE PARTIES

       1.      Plaintiffs Robert John Durkin and Tara Marie Durkin are adult individuals residing

in Old Forge, Pennsylvania.

       2.      TransUnion is a Delaware limited liability company registered to conduct business

in the Commonwealth of Pennsylvania.
             Case 2:21-cv-01079-BMS Document 1 Filed 03/05/21 Page 2 of 8




        3.      Experian is an Ohio corporation registered to conduct business in the

Commonwealth of Pennsylvania.

        4.      Equifax is a Georgia limited liability company registered to conduct business in the

Commonwealth of Pennsylvania.

        5.      Wells Fargo is national bank registered to conduct business in the Commonwealth

of Pennsylvania.

                                          U   JURISDICTION & VENUE

        6.      This Court possesses federal question jurisdiction pursuant to 28 U.S.C. §1331 as

this matter is an action arising under the laws of the United States

        7.      Venue is proper in this district pursuant to 28 U.S.C. §1391(b)(1) & (2) because a

substantial part of the events or omissions giving rise to this action occurred in the Eastern District

of Pennsylvania, and Defendants possess sufficient contacts with this District to be deemed to

reside in this District.

                                      U   FACTUAL ALLEGATIONS

        8.      Mr. and Mrs. Durkin are “consumers” as that term is defined by the FCRA. 15

U.S.C. §1681a(c).

        9.      TransUnion, Experian and Equifax are “consumer reporting agencies” as that term

is defined by the FCRA. 15 U.S.C. §1681a(f).

        10.     Wells Fargo is a “furnisher” as that term is defined by the FCRA. 15 U.S.C.

§1681s-2(b).

    A. Allegations Relating to the Violations of FCRA Section 1681e(b) by Trans Union,
       Experian and Equifax.

        11.     On or about December 18, 2017, Plaintiffs paid off their Wells Fargo mortgage in

full in connection with the sale of their home.

                                                     2
           Case 2:21-cv-01079-BMS Document 1 Filed 03/05/21 Page 3 of 8




        12.     After the sale of their home, Wells Fargo began reporting the account properly as

paid in full.

        13.     In or around February 2021, Plaintiffs discovered that Well Fargo had altered its

reporting of the mortgage account in an erroneous and derogatory manner by reporting the

mortgage account was paid “for less than full balance” (the “inaccurate information”) when

Plaintiffs paid their mortgage off in full as stated above and had not negotiated any settlement of

their mortgage for less than what was owed.

        14.     Although the revised information reported by Wells Fargo was plainly

contradictory to its prior reporting of the mortgage account, Trans Union, Experian and Equifax

negligently and willfully failed to employ any procedures to discovery, prevent or challenge the

accuracy of the information provided and have continued to sell credit reports about Plaintiffs with

the inaccurate information included that they have disseminated to various persons and credit

grantors, both known and unknown.

        15.     The credit reports sold by Trans Union, Experian and Equifax are “consumer

reports” as that term is defined by the FCRA. 15 U.S.C. §1681a(d)(1).

        16.     This inaccurate information negatively reflects upon Plaintiffs, Plaintiffs’ credit

repayment history, Plaintiffs’ financial responsibility as debtors and Plaintiffs’ credit worthiness.

    B. Allegations Relating to the Violations of FCRA Section 1681i by Trans Union and
       Experian, and Violations of FCRA Section 1681s-2(b) by Wells Fargo

        17.     Plaintiffs have disputed the inaccurate information with Defendants by following

Trans Union and Experian’s established procedures for disputing consumer credit information.

        18.     Plaintiffs have disputed the inaccurate information with TransUnion and Experian

from February 2021 through the present.




                                                  3
           Case 2:21-cv-01079-BMS Document 1 Filed 03/05/21 Page 4 of 8




        19.     Upon information and belief, Experian and TransUnion provided Wells Fargo with

notice of Plaintiffs’ disputes.

        20.     Notwithstanding Plaintiffs’ efforts, TransUnion and Experian have sent Plaintiffs

correspondence indicating their intent to continue publishing the inaccurate information and Trans

Union and Experian continue to publish and disseminate such inaccurate information to other third

parties, persons, entities and credit grantors. Trans Union and Experian have repeatedly published

and disseminated consumer reports to such third parties from at least February 2021 through the

present.

        21.     TransUnion and Experian negligently and recklessly failed to conduct reasonable

investigations of Plaintiffs’ disputes, inter alia, by: failing to conduct any investigation into the

account at all; failing to review and consider the information submitted by Plaintiffs; failing to

contact Plaintiffs to elicit more specific information about their disputes; failing to contact persons

or entities with knowledge about the account; failing to obtain documents and information that

would verify that the account was paid in full; and failing to properly communicate the substance

of the disputes to the relevant furnishers of the account at issue.

        22.     TransUnion and Experian also acted recklessly, inter alia, by routinely conducting

investigations in the manner described above, and further, knew or should have known that the

way they investigate disputes would result in erroneous verification of false, inaccurate,

incomplete and misleading account information similar or identical to the result of the disputes

here.

        23.     Well Fargo has also negligently and recklessly failed to conduct timely and

reasonable investigations after receiving notice of Plaintiffs’ disputes from TransUnion and

Experian, inter alia, by: failing to conduct any investigation into the account at all; failing to



                                                  4
          Case 2:21-cv-01079-BMS Document 1 Filed 03/05/21 Page 5 of 8




properly review the relevant account information; failing to review and consider information

submitted by Plaintiffs; failing to contact Plaintiffs to elicit more specific information about their

disputes; failing to review document that would have otherwise verified that the account was paid

in full; failing to contact persons or entities with knowledge about the account; and/or failing to

report the account as disputed.

       24.       Wells Fargo also acted recklessly, inter alia, by routinely conducting investigations

in the manner described above, and further, knew or should have known that the way it investigates

disputes would result in erroneous verification of false, inaccurate, incomplete and misleading

account information similar or identical to the result of the disputes here.

       25.       As of result of Defendants’ conduct, Plaintiffs have suffered actual damages in the

form of lost credit opportunities, harm to credit reputation and credit score, and emotional distress,

including humiliation and embarrassment.

       26.       At all times pertinent hereto, Defendants were acting by and through their agents,

servants and/or employees who were acting within the course and scope of their agency or

employment, and under the direct supervision and control of the Defendants herein.

       27.       At all times pertinent hereto, the conduct of the Defendants, as well as that of their

agents, servants and/or employees, was malicious, intentional, willful, reckless, and in grossly

negligent disregard for federal and state laws and the rights of Plaintiffs herein.

                        COUNT I – TRANS UNION, EXPERIAN & EQUIFAX
                                  VIOLATIONS OF THE FCRA

       28.       Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

length herein.




                                                   5
          Case 2:21-cv-01079-BMS Document 1 Filed 03/05/21 Page 6 of 8




       29.     TransUnion, Equifax and Experian violated the FCRA by negligently and willfully

failing to follow reasonable procedures to assure maximum possible accuracy when preparing

consumer reports about Plaintiffs as described above. 15 U.S.C. § 1681e(b).

       30.     The conduct of TransUnion, Equifax and Experian was a direct and proximate

cause and/or substantial factor in causing the injuries to Plaintiffs as described above.

       31.     As a result of the violations of the FCRA by TransUnion, Equifax and Experian

identified herein, these Defendants are liable to Plaintiffs for damages to include: statutory

damages, actual damages, punitive damages, costs of this action and attorney’s fees. 15 U.S.C. §§

1681n & 1681o.

                            COUNT II – TRANSUNION AND EXPERIAN
                                 VIOLATIONS OF THE FCRA

       32.     Plaintiffs incorporates the foregoing paragraphs as though the same were set forth

at length herein.

       33.     TransUnion and Experian also violated the FCRA by negligently and willfully

failing to conduct reasonable investigations of Plaintiffs’ disputes as described above. 15 U.S.C.

§1681i(a).

       34.     The conduct of TransUnion and Experian was a direct and proximate cause and/or

substantial factor in causing the injuries to Plaintiffs as described above.

       35.     As a result of the violations of the FCRA by TransUnion and Experian identified

herein, these Defendants are liable to Plaintiffs for damages to include: statutory damages, actual

damages, punitive damages, costs of this action and attorney’s fees. 15 U.S.C. §§ 1681n & 1681o.




                                                  6
          Case 2:21-cv-01079-BMS Document 1 Filed 03/05/21 Page 7 of 8




                                     COUNT III – WELLS FARGO
                                     U




                                     VIOLATIONS OF THE FCRA

       36.     Plaintiffs incorporates the foregoing paragraphs as though the same were set forth

at length herein.

       37.     Wells Fargo violated the FCRA by negligently and willfully failing to conduct

reasonable investigations of Plaintiffs’ disputes as described above. 15 U.S.C. § 1681s-2(b).

       38.     The conduct of Wells Fargo was a direct and proximate cause and/or substantial

factor in causing the injuries to Plaintiffs as described above.

       39.     As a result of the violations of the FCRA by Wells Fargo identified herein, this

Defendant is liable to Plaintiffsfor damages to include: statutory damages, actual damages,

punitive damages, costs of this action and attorney’s fees. 15 U.S.C. §§ 1681n & 1681o.

                                    JURY TRIAL DEMAND

       40.     Plaintiffs demands trial by jury on all issues so triable.




                                                  7
          Case 2:21-cv-01079-BMS Document 1 Filed 03/05/21 Page 8 of 8




                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs seeks judgment in Plaintiffs’ favor and damages against the

Defendants, based on the following requested relief:

       (a)    Actual damages;

       (b)    Statutory damages;

       (c)    Punitive damages;

       (d)    Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §§ 1681n, 1681o; and

       (e)    Such other and further relief as may be necessary, just and proper.




                                                       Respectfully Submitted,

                                                       GORSKI LAW, PLLC




                                                       ______________________
                                                       GREGORY GORSKI
                                                       PA Attorney ID: 91365
                                                       1635 Market Street, Suite 1600
                                                       Philadelphia, PA 19103
                                                       Tel: 215-330-2100
                                                       Email: greg@greggorskilaw.com

                                                       Attorneys for Plaintiff
Dated: March 5, 2021




                                               8
